Citation Nr: 1106747	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel







INTRODUCTION

The Veteran had active service from February 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
currently manifested bilateral hearing loss has been chronic and 
continuous since service, or that it is etiologically related to 
his period of active military service.

2.  The evidence of record does not show that the Veteran's 
currently manifested tinnitus has been chronic and continuous 
since service, or that it is etiologically related to his period 
of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service, 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements). This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in July 2006, wherein he was advised of 
the provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration. With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in the July 2006 
letter.  Adjudication of the claims on appeal was undertaken in 
an October 2006 rating decision and Statement of the Case (SOC) 
issued in May 2007.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) have 
been obtained.  Also on file are the Veteran's post service 
private medical records.  In addition, a VA examination relating 
to the claims on appeal was conducted in October 2006, which 
included opinions addressing the onset and etiology of the 
claimed conditions.  There is no indication, nor have the Veteran 
or his representative specifically alleged, that this examination 
report was in any way inadequate.  

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

In May 2006, the Veteran filed original service connection claims 
for bilateral hearing loss and tinnitus.  His DD 214 reflects 
service with the United States Army with an MOS of radio 
repairman.  

The STRs include an enlistment examination report of February 
1967 reflecting that clinical evaluation of the ears and drums 
was normal and that the Veteran denied having any subjective 
manifestations of hearing loss.  Service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  On audiological evaluation conducted in 
February 1967, pure tone thresholds in decibels, as converted to 
ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
XX
10
LEFT
40
25
15
XX
10

The November 1969 separation examination report also reflected 
that clinical evaluation of the ears and drums was normal and 
that that the Veteran denied having hearing loss, running ears or 
ear trouble.  On November 1969 audiological evaluation, pure tone 
thresholds in decibels, already converted to ISO-ANSI format, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XX
0
LEFT
0
0
0
XX
0

None of the STRs mention hearing loss, tinnitus or acoustic 
trauma.  

The file contains a medical report from a private audiologist 
dated in May 2006.  It was noted that the case history was 
positive for tinnitus and long-standing hearing loss thought to 
be due to intense noise exposure associated with the Veteran's 
military service.  The audiologist indicated that the Veteran's 
history reflected that served in the Army as a radio repairman 
during combat duty where he was repeatedly exposed to heavy 
incoming artillery bombardment.  The report stated that the 
Veteran reported having tinnitus and hearing loss in both ears 
approximately 2 years after leaving service.  The audiologist 
explained that based on the case history and test findings, it 
appeared that the Veteran had significant hearing loss and 
tinnitus in both ears of a type and pattern associate with 
intense noise exposure.  The audiologist opined that it was more 
likely than not that a significant portion of the hearing loss 
and tinnitus was due to intense noise exposure associated with 
the Veteran's military service, adding that the loss was in 
excess of that expected due to the aging process alone.  Hearing 
aids were recommended.  

Accompanying the May 2006 report is an uninterpreted audiogram of 
May 2006, which appears to show that the Veteran had hearing loss 
meeting the threshold requirements for a hearing disability under 
38 C.F.R. § 3.385.  

Also of record is a lay statement from the Veteran's spouse.  She 
indicated that the Veteran had trouble hearing and complained of 
ringing of the ears.  She mentioned that she realized that the 
Veteran had trouble hearing about 10 to 12 years previously, as 
evidence by him yelling into the phone, turning up the television 
to the highest volume and missing many things that are said to 
him.  


A VA examination was conducted in October 2006 and the claims 
folder was reviewed.  A summary of the history indicated that 
service audiograms, including a separation audiogram, revealed 
normal hearing bilaterally; and that a private audiogram of 2006 
showed bilateral high frequency sensorineural hearing loss.  The 
Veteran gave a history of hearing loss occurring about 15 years 
prior to the examination (around 1990 or 1991).  The Veteran 
denied having significant noise exposure in service with the 
exception of several days of exposure to constant heavy artillery 
explosions during the 1968 Tet Offensive in Vietnam.  The Veteran 
denied sustained recreational or occupational noise exposure, 
explaining that post-service, he worked in computers, sales and 
dry wall finishing.  With respect to tinnitus, the Veteran 
indicated that the onset of this condition was few years previous 
to the 2006 VA examination.  He mentioned that it was manifested 
by constant ringing.  

On audiological evaluation, pure tone thresholds, in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
50
75
LEFT
10
5
5
50
65

Regarding the right ear, a pure tone hearing threshold average of 
35 and a speech recognition score of 94 percent were reported.  
With respect to the Veteran's left ear, a pure tone hearing 
threshold average of 31 and a speech recognition score of 92 
percent were reported.  Bilateral sensorineural hearing loss and 
subjective tinnitus were diagnosed.  The VA examiner opined that 
hearing loss was not the result of military noise exposure 
because an audiogram at the time of separation showed normal 
hearing for both ears.  It was further opined that tinnitus was 
most likely of the same etiology as the hearing loss and 
therefore not related to military service.  





Analysis

The Veteran has claimed that he has both hearing loss and 
tinnitus, for which service connection is warranted.  He 
maintains that these conditions are related to acoustic trauma 
sustained during his period of active service.  

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
for organic diseases of the nervous system, such as hearing loss 
and tinnitus, may additionally be established on a presumptive 
basis by showing that the disease manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran contends that the provisions of 38 U.S.C.A. § 1154(b) 
are applicable in this case, maintaining that he has combat 
status as reported to a private audiologist in 2006.  
Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. 
App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).

The Board notes that the presumption afforded under 38 U.S.C.A. § 
1154(b) is not for application in this case since a review of the 
evidence fails to reveal any indication that he participated in 
combat during his period of service.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) state, in pertinent part, that in 
any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.

In this case, there are no recognized military citations or other 
supportive evidence that the Veteran actually engaged in combat.  
West v. Brown, 7 Vet. App. 70, 76 (1994).  Service personnel 
records reflect that the Veteran served with the United States 
Army and that his primary military specialty was as a radio 
repairman.  The records also suggest that the Veteran had service 
in Vietnam from January 1968 to January 1969, described as U.S. 
Army, Republic of Vietnam (USARV) service.  However, the Board 
observes that on his application for VA compensation, VA Form 21-
526, the Veteran indicated that he had no service in Vietnam.  
The Veteran's DD 214 and service personnel records show that he 
was awarded a National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal and two Overseas Bars.  Thus, while 
it appears that the Veteran served in Vietnam, there are no 
recognized military citations or other supportive evidence that 
the Veteran actually engaged in combat and the provisions for 
38 U.S.C.A. § 1154(b) are not for application in this case.

A.	  Hearing Loss

With respect to the hearing loss claim, the provisions of 38 
C.F.R. § 3.385 define disability due to impaired hearing.  For 
the purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  Hickson element (1) evidence of 
currently manifested hearing loss has been presented.  
Specifically, upon VA audiological evaluation conducted in 2006, 
bilateral hearing disability as defined under 38 C.F.R. § 3.385, 
was shown.

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with his service in 
the United States Army.  He is competent to describe noise 
exposure sustained during service and his statements and 
testimony to this effect are considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
absolutely no hearing deficit was demonstrated in either ear as 
shown by the 1969 separation examination report.  In fact, a 
hearing disability as defined under 38 C.F.R. § 3.385, was not 
shown at that time, or at any time prior to 2006.  When 
audiometric test results at a Veteran's separation from service 
do not meet the regulatory requirements for establishing a 
disability at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma and 
noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under VA 
regulations.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
In this case, bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially shown until 
2006, more than 35 years after the Veteran's separation from 
service; as such, service connection on a presumptive basis is 
not warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran has reported having continuity and 
chronicity of hearing loss since just after service.  However, 
his history of symptomatology in this regard has been 
inconsistent, nor do medical records on file reflect such 
chronicity.  In this regard, when evaluated by a private 
audiologist in 2006, the Veteran gave a history of symptoms of 
hearing loss occurring approximately 2 years after his discharge 
from service (approximately 1972).  However, a VA examination 
report of October 2006 reflects that the Veteran reported that 
the onset of his hearing loss was 15 years prior to that 
examination approximately 2000 to 2001).  As such, there is 
reason in this case to question the credibility of the lay 
information provided by the Veteran as to the onset, chronicity 
and continuity of his claimed hearing loss.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor). 

With regard to the decades-long evidentiary gap between active 
service and the earliest post-service findings of bilateral 
hearing loss, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of active 
duty and the first evidence of bilateral hearing loss is itself 
evidence which tends to show that hearing loss has not been 
chronic and continuous since service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis).  Based on the total absence of any indications of 
hearing loss until 2006, about 36 years after discharge from 
service, coupled with the absence of credible lay evidence 
attesting to hearing loss since service, chronicity and 
continuity of hearing loss since service is not established.  
38 C.F.R. § 3.303(b) (2010).  

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss is related to noise 
exposure sustained during service.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with 
bilateral hearing loss during service or for many years after his 
discharge, the Board notes that the question is whether this 
condition is nevertheless at least as likely as not etiologically 
related to service or any incident therein, to specifically 
include acoustic trauma sustained in service.  38 C.F.R. § 
3.303(d).  The record contains two medical opinions addressing 
this matter.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In 2006, a VA examiner having recorded the Veteran's history of 
in-service and post-service noise exposure, his lay reports as to 
the onset of hearing loss, and having reviewed the claims folder 
including the STRS and post-service evidence, concluded that it 
was not likely that the Veteran's bilateral hearing loss was 
caused by or the result of his military service, primarily 
reasoning that his separation examination report failed to reveal 
any indication of hearing deficit.  This opinion is found to 
carry significant weight, as it was based on a comprehensive 
review of the lay and clinical evidence on file dated from the 
Veteran's period of service, forward; but was ultimately and 
primarily supported by the clinical evidence in this case which 
is more probative and accurate than the Veteran's lay history, as 
discussed herein.  

In contrast, the file also contains a May 2006 opinion of a 
private audiologist to the effect that based on the case history 
and test findings, it appeared that the Veteran had significant 
hearing loss of a type and pattern associate with intense noise 
exposure.  The audiologist opined that it was more likely than 
not that a significant portion of the hearing loss and tinnitus 
was due to intense noise exposure associated with the Veteran's 
military service, adding that the loss was in excess of that 
expected due to the aging process alone.  To the extent that 
historical information and lay statements provided by the Veteran 
appear to have been significantly relied on in conjunction with 
issuing and crafting the 2006 opinion of the private audiologist 
as summarized above, the Court has held that VA cannot reject a 
medical opinion simply because it is based on a history supplied 
by the Veteran and that the critical question is whether that 
history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran). 

Here, there is an indication that the history reported by the 
Veteran to the private audiologist in 2006 was inaccurate and 
lacked credibility.  The 2006 opinion of the audiologist included 
reference to the Veteran's combat duty where he was repeatedly 
exposed to heavy incoming artillery bombardment.  However, as 
determined by the Board herein, there is no evidence that the 
Veteran ever had any combat service.  In addition, when later 
evaluated by VA in October 2006, the Veteran denied having 
sustained significant noise in service, with the exception of 
several days of exposure to constant heavy artillery and 
explosions during the 1968 Tet offensive in Vietnam.  Further, 
when evaluated by the private audiologist in May 2006 the Veteran 
reported that his hearing loss began in approximately 1972; when 
evaluated by VA months later in October 2006, the Veteran 
reported that the onset of his hearing loss was in 2000 and 2001.  

Given the aforementioned discrepancies, the Board finds that the 
conclusion reached and opinion provided by the private 
audiologist is of low probative value as it was primarily based 
on an inaccurate and inconsistent history provided by the 
Veteran, as opposed to being based primarily on the clinical 
evidence on file.  In this regard, the Board further points out 
that the opinion of the private audiologist failed to account for 
or discuss the fact that the Veteran's 1969 separation 
examination failed to reveal any indication of hearing loss or 
ear problems.  A firmly established fact which the VA examiner in 
2006 found so probative, as to form the basis to support the 
negative opinion provided.

In addition, the lay assertions from the Veteran as to the 
etiology of his bilateral hearing loss (service related due to 
acoustic trauma sustained therein) are beyond his competence as a 
lay person to make and are not consistent with the objective 
evidence of record, which does not establish continuity and 
chronicity of hearing loss since service.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, for the 
reasons explained above including inconsistencies, the lay 
statements and contentions of the Veteran are of lower probative 
value are as compared to the clinical evidence and VA medical 
opinion on file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(1998); (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed.)

Overall, the evidence is not in relative equipoise, as there is 
evidence of normal hearing acuity at separation from service in 
1969, and a more than 35-year gap between the Veteran's discharge 
from service and indications of bilateral hearing loss meeting 
the threshold requirements of 38 C.F.R. § 3.385.  Moreover, the 
most probative evidence of record addressing the etiology and 
onset of the Veteran's hearing loss weighs against service 
incurrence.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on 
appeal is therefore denied.

B.	Tinnitus

Regarding the Veteran's claim for tinnitus, he does carry a 
current diagnosis of this condition according to the 2006 private 
and VA examinations.  Tinnitus has been defined as "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking."  See 
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  
See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004). 

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the 
Court specifically held that tinnitus is a condition which is 
capable of lay observation.  See also Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran's statements 
regarding the onset and history of symptomatology in this regard 
has been inconsistent.  When evaluated by a private audiologist 
in 2006, the Veteran gave a history of symptoms of tinnitus 
occurring approximately 2 years after his discharge from service 
(approximately 1972).  However, a VA examination report of 
October 2006 reflects that the Veteran reported that the onset of 
his tinnitus was "a few years back."  As such, there is reason 
in this case to question the credibility of the lay information 
provided by the Veteran as to the onset, chronicity and 
continuity of his claimed tinnitus.  See Macarubbo v. Gober, 10 
Vet. App. 388 (1997).

The clinical evidence includes STRs which are entirely negative 
for any mention of tinnitus or symptoms associated therewith.  A 
separation examination report of 1969 reflects that the Veteran 
denied having running ears, hearing loss or any ear trouble.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than history 
as reported by the veteran).  Thereafter, the earliest 
documentation of tinnitus in a clinical record was dated in 2006, 
decades after the Veteran's service separation, and coincident 
with his filing his original service connection claim for 
benefits.  The over 35-year period since service, which is 
negative for complaints or treatment relating to tinnitus and 
during which time the Veteran never filed a service-connected 
clam for tinnitus, is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); see also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  

In weighing the credibility, VA may consider interest, bias, 
inconsistent statements, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).  In light of the lack of 
evidence of tinnitus during service or upon separation, the 
Veteran's inconsistent lay reports regarding the onset and 
chronicity of tinnitus, and the decades long evidentiary gap 
without clinical indications or even complaints of tinnitus, the 
Board can find no plausible reason to afford any probative value 
to the Veteran's lay assertions that he has had constant tinnitus 
since service.  As such, the Veteran's account of 
continuity/chronicity of symptoms in and since service, is not 
shown to be credible and service connection cannot be granted on 
the basis of chronicity and continuity of symptomatology.  See 38 
C.F.R. § 3.303(b).


Even acknowledging that the Veteran's account of sustaining 
military noise exposure as credible, there still must be 
competent evidence presented establishing a nexus or relationship 
between currently diagnosed tinnitus and his military noise 
exposure.  A veteran seeking disability benefits must establish 
not only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third 
part of the Hickson analysis. 

Although the Veteran was not treated for or diagnosed with 
tinnitus during service or for many years after his discharge, 
the Board notes that the question is whether this condition is 
nevertheless at least as likely as not etiologically related to 
service or any incident therein, to specifically include acoustic 
trauma sustained in service.  38 C.F.R. § 3.303(d).  The record 
contains two medical opinions addressing this matter.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

As explained above, in 2006, a VA examiner having recorded the 
Veteran's history of in-service and post-service noise exposure, 
his lay reports as to the onset of hearing loss, and having 
reviewed the claims folder including the STRs and post-service 
evidence, concluded that it was not likely that the Veteran's 
bilateral hearing loss was caused by or the result of his 
military service, primarily reasoning that his separation 
examination report failed to reveal any indication of hearing 
deficit.  By association, the examiner provided a similarly 
negative opinion regarding tinnitus, explaining that this was 
most likely of the same etiology as the hearing loss, but not 
related to service.  Consistent with the findings made above, 
this opinion is found to carry significant weight, as it was 
based on a comprehensive review of the lay and clinical evidence 
on file dated from the Veteran's period of service, forward; but 
was ultimately primarily supported by the clinical evidence in 
this case which is more probative and accurate than the Veteran's 
lay history, as discussed below.  



In contrast, the file also contains a May 2006 opinion of a 
private audiologist to the effect that based on the case history 
and test findings, it appeared that the Veteran had significant 
hearing loss of a type and pattern associate with intense noise 
exposure.  The audiologist opined that it was more likely than 
not that a significant portion of the hearing loss and tinnitus 
was due to intense noise exposure associated with the Veteran's 
military service, adding that the loss was in excess of that 
expected due to the aging process alone.  Again, inasmuch as 
historical information and lay statements provided by the Veteran 
appear to have been significantly relied on in conjunction with 
issuing and crafting the 2006 opinion of the private audiologist, 
the Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and that 
the critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the veteran). 

Consistent with the findings made above, there is an indication 
that the history reported by the Veteran to the private 
audiologist in 2006 was inaccurate and lacked credibility.  The 
2006 opinion of the audiologist included reference to the 
Veteran's combat duty where he was repeatedly exposed to heavy 
incoming artillery bombardment.  However, as noted by the Board 
earlier, there is no evidence that the Veteran ever had any 
combat service.  In addition, when later evaluated by VA in 
October 2006, the Veteran denied having sustained significant 
noise in service, with the exception of several days of exposure 
to constant heavy artillery and explosions during the 1968 Tet 
offensive in Vietnam.  Further, when evaluated by the private 
audiologist in May 2006 the Veteran reported that his tinnitus 
began in approximately 1972; when evaluated by VA months later in 
October 2006, the Veteran reported that the onset of his tinnitus 
was just a "few years back." 

Given the aforementioned discrepancies, the Board finds that the 
conclusion reached and opinion provided by the private 
audiologist is of low probative value as it was primarily based 
on an inaccurate and inconsistent history provided by the 
Veteran, as opposed to being based primarily on the clinical 
evidence on file.  In this regard, the Board further points out 
that the opinion of the private audiologist failed to account for 
or discuss the fact that the Veteran's 1969 separation 
examination failed to reveal any indication of hearing loss or 
ear problems.  A firmly established fact which the VA examiner in 
2006 found so probative, as to form the basis to support the 
negative opinion provided.

In addition, the lay assertions from the Veteran as to the 
etiology of his tinnitus (service related due to acoustic trauma 
sustained therein) are not consistent with the objective evidence 
of record, which does not establish continuity and chronicity of 
hearing loss since service either by virtue of lay or clinical 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Moreover, for the reasons explained above including 
inconsistencies, the lay statements and contentions of the 
Veteran are of lower probative value are as compared to the 
clinical evidence and VA medical opinion on file.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed.)

Overall, the evidence is not in relative equipoise, as there is 
evidence of normal hearing acuity and clinical evaluation of the 
ears at separation from service in 1969, and a more than 35-year 
gap between the Veteran's discharge from service and indications 
of tinnitus.  Moreover, the most probative evidence of record 
addressing the etiology and onset of the Veteran's tinnitus 
weighs against service incurrence.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.




							[Continued on Next Page]

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


